department of the treasury internal_revenue_service washington d c q v4 tax_exempt_and_government_entities_division uniform issue list oooo ooo oct set ra t2 legend taxpayer a xxxxxxxxxxkxkk amount a amount b amount c date date date date year xxxxxxkxxxkxxk xxxxxxxxxxxxx xxxxkxxxxxxxkxxxk xxkxkkxxkxkkxkkk xxxxxxxxxxxxx xxxkxxxkxkxkkkxkk xxxxxxxxxxkkx xxxxxxxxxxxxk financial_institution d xxxxxxxxxxxxk financial_institution e xxxxxxxxxxxxxk ira x ira y xxxxxxxkxxkxxxk xxxxxxxkxxkxkxk account f xxxxxxxxxxxxx page account g xxxxxxxxxkxxkxk physician c xxxxkxxxxxxxkx physician d xxxxxxxxkxxxxx dear xxxxxxxxxxxxx - this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from individual_retirement_account ira x totaling amount a and a distribution from ira y totaling amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to his medical_condition which impaired his ability to accomplish a timely rollover taxpayer a further represents that amount c total of amount a and amount b has not been used for any other purpose taxpayer a represents that on date he received a distribution of amount a from ira x which was maintained at financial_institution c and on date he received a distribution of amount b from ira y which was maintained at financial_institution d taxpayer a states that he intended to roll over both amount a and amount b into new iras within the 60-day period however shortly after receiving the distributions he was hospitalized due to complications from brain cancer surgery in addition taxpayer a suffers from a short term memory disorder taxpayer a represents that in year he had surgery for brain cancer and received radiation and chemotherapy treatment taxpayer a also represents that prior to and during the rollover period he continued to receive treatments since his surgery taxpayer a has been unable to return to work and has been on disability documen- tation submitted shows that taxpayer a suffered severe side effects and complications that prevented him from carrying out his normal activities statements from physician c and physician d submitted with taxpayer's request indicate the severity of his medical problems and the extent of his treatment for these conditions taxpayer a represents that he when he became well enough he contacted both financial_institution c and financial_institution d to complete the intended rollovers but was informed that the 60-day rollover period for both distributions had recently expired xxxxxkxkkxkxkxxkxk page at that time taxpayer a still maintained possession of the uncashed distribution checks from ira x and ira y subsequently taxpayer a was advised by an irs taxpayer_advocate to redeposit amount a and amount b established account f and deposited amount a c into an ira cd at financial_institution e into new iras on date taxpayer a into an ira cd at financial_institution in addition on date taxpayer a established account g and deposited amount b based on the above facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a and amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if sec_408 of the code provides that sec_408 does not apply i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 casualty disaster or other events beyond the reasonable control of the individual to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including sec_408 of the code provides a similar 60-day rollover period for partial rollovers _ page xxxxxxxkxxkxkkk subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘ the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover within the day period prescribed by sec_408 was due to his medical_condition and treatments for such condition which impaired his ability to handle his financial affairs and accomplish a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a from ira x and amount b from ira y provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a which was deposited into account f and amount b which was deposited into account g will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent xxxxxkxkxxxxkxk page if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xx-xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely donz employee_plans technical group lejohn manager enclosures deleted copy of ruling letter notice of intention to disclose
